Citation Nr: 0334266	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for chronic fatigue syndrome, 
to include as secondary to service-connected adjustment 
disorder with mixed emotional features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1947.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that the RO appears to have made an implicit 
determination that new and material evidence has been 
presented, because, even though the original denial of the 
claim was noted, the decision addressed the merits of the 
underlying claim of service connection.  Despite this 
implicit determination reached by the RO, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

For the reasons stated below, the Board finds that new and 
material evidence has been submitted, but that additional 
development is required with respect to the underlying claim 
of service connection for chronic fatigue syndrome.


FINDINGS OF FACT

1.  Service connection was originally denied for chronic 
fatigue syndrome, to include as secondary to the veteran's 
service-connected adjustment disorder, by a November 1995 
rating decision.  Although the veteran perfected an appeal on 
this issue, he withdrew the claim in April 1996.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for chronic fatigue syndrome 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying service 
connection for chronic fatigue syndrome is final.  
38 U.S.C.A. § 7105(c) (West 1991) (38 U.S.C.A. § 7105(c) 
(West 2002)); 38 C.F.R. §§ 20.204, 20.1103 (1995) (38 C.F.R. 
§§ 20.204, 20.1103 (2003)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for chronic 
fatigue syndrome, to include as secondary to service-
connected adjustment disorder with mixed emotional features, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) codified at 38 U.S.C.A. § 5100 et seq. (West 2002) was 
made law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

As mentioned in the Introduction, the Board has determined 
that new and material evidence has been received in the 
instant case.  However, for the reasons detailed below, the 
Board also finds that additional development is necessary 
under the VCAA with respect to the underlying issue of 
service connection for an acquired psychiatric disorder.  
Under these circumstances, there is no prejudice to the 
veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Background.  Service connection was originally denied for 
chronic fatigue syndrome, to include as secondary to the 
veteran's service-connected adjustment disorder, by a 
November 1995 rating decision.  Although the veteran 
perfected an appeal on this issue, he withdrew the claim in 
April 1996.

The evidence of record at the time of the November 1995 
rating decision includes the veteran's service medical 
records, statements from the veteran, and post-service-
medical records which cover a period from 1948 to 1995.

The veteran's service medical records show no diagnosis of 
chronic fatigue syndrome.  Similarly, there were no findings 
of this disability on VA medical examinations conducted in 
May 1948, February 1986, February 1987, and March 1988.

The post-service medical records do note treatment for 
chronic fatigue syndrome on various occasions.  For example, 
records dated in November 1987 indicate that the veteran 
sought psychiatric evaluation for complaints of "chronic 
fatigue [and] anxiety."  Subsequent records from September 
1991 indicate that he was considered for Lyme disease.  
Records from June 1993 note a history of chronic fatigue of 8 
years duration, possibly due to sleep apnea or depravation.  
At that time, the veteran indicated that the symptoms started 
in 1985 after a bought with the flu.  Records dated in 
October 1993 shows complaints of chronic fatigue syndrome 
which the veteran related to a motor vehicle accident in 1984 
and a cable car accident in 1985.  These records reflect that 
the veteran's concern over his condition had caused increased 
anxiety and depression.  In November 1993, he was assessed 
with chronic fatigue syndrome of unknown etiology.  Records 
from July 1994 note that he reported that his fatigue 
symptoms were the source of his distress.  Further, a 
September 1995 VA psychiatric examination noted that his 
medical problems included chronic fatigue syndrome, which the 
veteran related to a case of flu that he experienced in 1985.

The evidence submitted since the time of the prior denial in 
November 1995 includes additional statements from the 
veteran, as well as additional post-service medical records 
which continue to reflect findings of chronic fatigue 
syndrome.  As part of a December 2001 VA psychiatric 
examination, the examiner stated, in part, that the claims 
file and medical records were available and reviewed, and 
that the veteran experienced chronic fatigue which was 
"possibly related to his ongoing Parkinson disease."

In denying the veteran's application to reopen his chronic 
fatigue syndrome claim, the RO found that the additional 
evidence failed to establish that the claimed disability was 
directly due to the service-connected adjustment disorder or 
that there had been an increase in the chronic fatigue 
syndrome due to the veteran's service-connected adjustment 
disorder.  Moreover, in the March 2002 Statement of the Case 
(SOC) the RO indicated that the December 2001 VA examiner had 
stated that the veteran was experiencing chronic fatigue 
syndrome "which was more than likely related to the 
veteran's Parkinson's disease."


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's non-service connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that 
additional evidence submitted to reopen the veteran's claim 
of service connection for chronic fatigue syndrome bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

Here, the medical evidence has indicated several possible 
etiologies for the veteran's chronic fatigue syndrome, to 
include Lyme disease, sleep apnea or depravation, a case of 
flu in the mid-1980s, motor vehicle accidents in the mid-
1980s, the veteran's nonservice-connected Parkinson's 
disease, as well as the veteran's contentions that it is 
causally related to his service-connected adjustment 
disorder.  However, the veteran has never been accorded a 
medical examination for the explicit purpose of determining 
the etiology of his chronic fatigue syndrome.  Moreover, 
despite the RO's description in the March 2002 SOC that the 
December 2001 VA examiner indicated the chronic fatigue 
syndrome was more than likely due to the Parkinson's disease, 
a review of the medical report itself reflects that the 
examiner only indicated it was a possible cause of the 
disability.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
Further, in the case of a claim for disability compensation, 
the assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Based on the foregoing, the Board finds that 
such a medical opinion and/or examination, to include 
clarification from the December 2001 VA examiner, is 
warranted based on the facts of this case in order to 
determine the etiology of the veteran's chronic fatigue 
syndrome.  Consequently, the Board concludes that additional 
development is necessary in the instant case, which will be 
addressed in the REMAND portion of this decision. 


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for chronic 
fatigue syndrome, to include as secondary to service-
connected adjustment disorder with mixed emotional features, 
the claim is reopened; to this extent only, the benefit 
sought on appeal is allowed.


REMAND

For the reasons stated above, the Board has concluded that 
additional development is necessary in the instant case, 
specifically a VA medical opinion and/or examination to 
determine the nature and etiology of the veteran's chronic 
fatigue syndrome, to include clarification from the December 
2001 VA examiner.

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  The 
Board acknowledges that the RO sent correspondence to the 
veteran in May 2001 which informed him of the enactment of 
the VCAA, what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, it appears to satisfy 
the notification requirements as emphasized by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the RO should be cognizant of the fact that the Federal 
Circuit has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed Cir 2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The RO should also take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
See also 38 U.S.C.A. § 5103(b).   

2.  The RO must make arrangements to 
return the veteran's claims file to the 
clinician who conducted the December 2001 
VA psychiatric examination to obtain 
clarification regarding the etiology of 
the veteran's chronic fatigue syndrome.

This clinician should be requested to 
review the evidence of record, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
chronic fatigue syndrome is causally 
related to any incident of the veteran's 
period of active military service.  
Moreover, this clinician must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that this disability was 
caused or aggravated (worsening of 
underlying condition beyond its natural 
progression versus temporary flare-ups of 
symptoms) by the veteran's service-
connected adjustment disorder with mixed 
emotional features.

If the original clinician is no longer 
available, or if another medical 
specialty is deemed necessary to resolve 
this issue, the requested medical 
opinions should be obtained from another 
qualified clinician.  If and only if this 
clinician determines that a new 
examination is necessary, one should be 
scheduled.

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.  

3.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
which addresses all of the evidence obtained after the 
issuance of the SOC in March 2002, and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



